Citation Nr: 1451193	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  09-17 237	)	DATE
	 )
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than November 30, 2012 for the grant of a 40 percent rating for residuals of right forearm fracture, status post open reduction and internal fixation with loss of supination, degenerative joint disease in right elbow.

2.  Entitlement to an effective date earlier than November 30, 2012 for the grant of a 30 percent rating for scars, antero-medial forearm, tender.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.

4.  Entitlement to a rating higher than 20 percent for diabetes mellitus, type 2.

5.  Entitlement to an initial rating higher than 10 percent for left upper small fiber polyneuropathy, sensory type.

6.  Entitlement to an initial rating higher than 10 percent for right upper small fiber polyneuropathy, sensory type.

7.  Entitlement to an initial rating higher than 10 percent for left lower small fiber polyneuropathy, sensory type.

8.  Entitlement to an initial rating higher than 10 percent for right lower small fiber polyneuropathy, sensory type.

9.  Entitlement to a rating higher than 20 percent for fracture, lateral end, right clavicle.

10.  Entitlement to a rating higher than 20 percent, prior to November 30, 2012, and higher than 40 percent, from November 30, 2012, for residuals of right forearm fracture, status post open reduction and internal fixation with loss of supination, degenerative joint disease in right elbow.

11.  Entitlement a rating higher than 10 percent, prior to November 30, 2012 and higher than 30 percent, from November 30, 2012 for scars, antero-medial forearm, tender.

12.  Entitlement to a rating higher than 20 percent for degenerative joint disease of the right wrist.

13.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from March 1965 to June 1967.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Veteran requested a hearing before the Board, but withdrew that request in September 2014.

This appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

In a April 2013 rating decision, the RO granted an increased evaluation of 40 percent for residuals of right forearm fracture, effective November 2012, and an increased evaluation of 30 percent for scars of the antero-medial forearm, effective November 2012.  Despite the grant of these increased evaluations, the Veteran has not been awarded the highest possible evaluations.  As a result, he is presumed to be seeking the maximum possible evaluations.  The issues remain on appeal, as the Veteran has not indicated satisfaction with the ratings.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to a rating higher than 20 percent for diabetes mellitus, type 2, entitlement to an initial rating higher than 10 percent for left upper, right upper, left lower, and right lower, small fiber polyneuropathy, sensory type, entitlement to a rating higher than 20 percent for fracture, lateral end, right clavicle, entitlement to an increased rating for residuals of right forearm fracture, status post open reduction and internal fixation with loss of supination, degenerative joint disease in right elbow, entitlement an increased rating for scars, antero-medial forearm, tender, entitlement to a rating higher than 20 percent for degenerative joint disease of the right wrist, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On September 30, 2009, the Veteran filed a claim for an increased rating for his residuals of right arm fracture and scars, antero-medial forearm.
 
2.  A November 30, 2012 VA examination revealed the Veteran's right forearm flexion was limited to 60 degrees, he had painful motion of the elbow, and he had three painful and unstable scars on the right upper extremity.

3.  In a April 2013 rating decision, the Veteran was granted an increased rating of 40 percent for residuals of right arm fracture, effective November 30, 2012, and an increased rating of 30 percent for scars, antero-medial forearm, effective November 30, 2012.

4.  There is no medical evidence of record dated earlier than November 30, 2012, that demonstrates the Veteran would be entitled to a 40 percent disability rating for his residuals of right forearm fracture. 

5.   There is no medical evidence of record dated earlier than November 30, 2012, that demonstrates the Veteran would be entitled to a 30 percent disability rating for his scars, antero-medial forearm.



	(CONTINUED ON NEXT PAGE)


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to November 30, 2012 for the assignment of a 40 percent disability rating for residuals of right forearm fracture, status post open reduction and internal fixation with loss of supination, degenerative joint disease in right elbow, have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2014). 

2.  The criteria for an effective date prior to November 30, 2012 for the assignment of a 30 percent disability rating for scars, antero-medial forearm, tender, have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Prior to initial adjudication, a letter dated in October 2010 satisfied the duty to notify provisions.  The Board notes that in Dingess v. Nicholson, 19 Vet. App. 473 (2006) the United States Court of Appeals for Veterans Claims held that "once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose and its application is no longer required because the claim has already been substantiated."  Thus, the VA has no outstanding duty to inform the Veteran of any additional information or evidence needed.

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).

II. Entitlement to Earlier Effective Dates

The Veteran seeks entitlement to an effective date earlier than November 30, 2012 for the grant of a 40 percent rating for residuals of right forearm fracture, status post open reduction and internal fixation with loss of supination, degenerative joint disease in right elbow, and entitlement to an effective date earlier than November 30, 2012 for the grant of a 30 percent rating for scars, antero-medial forearm, tender.

The assignment of effective dates for increased ratings is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

The effective date of a grant of an increased rating is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within a year from that date.  Otherwise, the effective date is the later of the date of increase in disability or the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2014); Harper v. Brown, 10 Vet. App. 125 (1997). 

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014). 

However, 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim, provided also that the claim is received within one year after the increase.  In those cases, the Board must determine under the evidence of record the earliest date that the increased rating was ascertainable. Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998), 63 Fed. Reg. 56705 (1998).

A.  Entitlement to an effective date earlier than November 30, 2012 for the grant of a 40 percent rating for residuals of right forearm fracture, status post open reduction and internal fixation with loss of supination, degenerative joint disease in right elbow

A June 2004 rating decision granted service connection for residuals of a right forearm fracture, status post open reduction and internal fixation with loss of suspiration, degenerative joint disease in the right elbow, rated 20 percent, effective March 16, 2004.  The Veteran did not appeal this decision and it became final based on the evidence of record at the time.  It is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 5109A, 7104; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  CUE in the June 2004 decision is neither alleged nor raised by the record. 

The Veteran submitted a claim for entitlement to a total disability rating based on individual unemployability in September 30, 2009.  The Veteran's 20 percent rating was continued in a March 2011 rating decision, and the Veteran submitted a notice of disagreement in April 2011.  The Veteran was afforded a VA examination in November 2012.  Based on this evidence, in an April 2013 rating decision, the Veteran was granted a 40 percent rating, effective November 30, 2012, the date the evidence first showed he met the criteria for 40 percent.

Under the general rule, the effective date is the later of the date of claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  Here, the date of receipt of the claim as determined by the RO was September 30, 2009.  A review of the claims file indicates that no other documents or communications of record may be interpreted as a formal or informal claim for an increased evaluation.  See 38 C.F.R. § 3.1(p), 3.155(a); see also Servello, 3 Vet. App. at 198.  The date entitlement arose was November 30, 2012 - the date evidence indicates the Veteran met the criteria for a 40 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5206. 

The Board has reviewed the evidence of record.  The Veteran is rated for residuals of right forearm fracture, status post open reduction and internal fixation with loss of supination, degenerative joint disease in right elbow, under 38 C.F.R. § 4.71a, Diagnostic Codes 5213-5206, previously rated under Diagnostic Codes 5213-5003.

Ratings for the elbow and forearm are determined in part, by whether the disability affects either the major or the minor arm.  Handedness for the purpose of a dominance rating is determined by the evidence of record, or by testing on VA examination.  38 C.F.R. § 4.69 (2014).  Only one hand is considered dominant.  The evidence of record establishes that the Veteran is right-handed, and as such, major arm disability ratings are applicable.  See November 2012 VA examination.

Diagnostic Code 5213 provides ratings based on impairment of supination and pronation of the forearm.  38 C.F.R. § 4.71a.  Normal forearm supination is from 0 degrees to 85 degrees.  38 C.F.R. § 4.71, Plate I.  Normal forearm pronation is from 0 degrees to 80 degrees.  Id. 

Diagnostic Code 5213 provides that supination of the forearm limited to 30 degrees or less is rated 10 percent for the major side.  Limitation of pronation with motion lost beyond the last quarter of arc is rated 20 percent disabling for the major side.  Motion lost beyond the middle of arc is rated as 30 percent disabling.  Loss of supination or pronation due to bone fusion, with the hand fixed near the middle of the arc or moderate pronation, is rated 20 percent disabling; loss of supination or pronation due to bone fusion with the hand fixed in full pronation is rated 30 percent disabling; and loss of supination or pronation due to bone fusion, with the hand fixed in supination or hyperpronation, is rated 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5213.

Under Diagnostic Code 5206, the following ratings apply for the major forearm.  A noncompensable rating is warranted for flexion limited to 110 degrees.  A 10 percent rating is warranted for flexion limited to 100 degrees.  A 20 percent rating is warranted for flexion limited to 90 degrees.  A 30 percent rating is warranted for flexion limited to 70 degrees.  A 40 percent rating is warranted for flexion limited to 55 degrees.  A maximum rating of 50 percent is warranted for flexion limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206.

Diagnostic Code 5003 states that degenerative arthritis, substantiated by x-ray findings, is to be evaluated based on limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Veteran was afforded a VA examination in January 2011.  There was abnormal, limited, painful motion of the right elbow and wrist.  Right flexion was to 135 degrees, right extension was to zero degrees, pronation was to 80 degrees and supination was to 55 degrees.  There was no objective evidence of pain following repetitive motion.  

The Veteran was afforded a VA examination in November 2012.  Right elbow flexion was noted to be 60 degrees, with painful motion beginning at 5 degrees.  Extension was to zero degrees.  It was noted that the Veteran had pain on movement, excess fatigability and weakened movement of the right elbow.  

The RO then granted the Veteran a 40 percent rating, effective November 2012, based on the November 2012 VA examination.  As stated previously, a 40 percent rating is warranted for flexion limited to 55 degrees.  There is no additional evidence that demonstrates that the Veteran met the requirements of a 40 percent rating prior to November 2012.  In fact, the Veteran clearly did not meet the requirements for an increased rating based on the examination in January 2011, under any of the applicable Diagnostic Codes, as he had a range of motion of zero to 135 degrees.  Accordingly, an effective date prior to November 30, 2012, for the 40 percent evaluation is not warranted. 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Entitlement to an effective date earlier than November 30, 2012 for the grant of a 30 percent rating for Scars, Antero-medial Forearm, tender

A May 1973 rating decision granted service connection for scar, antero-medial forearm, tender, rated 10 percent, effective April 1973.  The Veteran did not appeal this decision and it became final based on the evidence of record at the time.  It is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 5109A, 7104; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  CUE in the May 1973 decision is neither alleged nor raised by the record. 

The Veteran submitted a claim for entitlement to a total disability rating based on individual unemployability in September 30, 2009.  The Veteran's 10 percent rating was continued in a March 2011 rating decision, and the Veteran submitted a notice of disagreement in April 2011.  The Veteran was afforded a VA examination in November 2012.  Based on this evidence, in an April 2013 rating decision, the Veteran was granted a 30 percent rating, effective November 30, 2012, the date the evidence first showed he met the criteria for 30 percent.

Under the general rule, the effective date is the later of the date of claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  Here, the date of receipt of the claim as determined by the RO was September 30, 2009.  A review of the claims file indicates that no other documents or communications of record may be interpreted as a formal or informal claim for an increased evaluation.  See 38 C.F.R. § 3.1(p), 3.155(a); see also Servello, 3 Vet. App. at 198.  The date entitlement arose was November 30, 2012 - the date evidence indicates the Veteran met the criteria for a 30 percent rating under 38 C.F.R. § 4.118, Diagnostic Code 7804. 

The Board has reviewed the evidence of record.  The Veteran is rated for scars, antero-medial forearm, tender, under 38 C.F.R. § 4.1118, Diagnostic Code 7804.  Notably, these criteria were revised effective October 23, 2008; however, considering the Veteran submitted his claim in September 2009, the new criteria will be considered.  Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more scars that are painful or unstable.  Note (1) provides that an unstable scar is where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicates that if one or more scars are both unstable and painful, 10 percent should be added to the evaluation that is based on the total number of unstable or painful scars.

The Veteran was afforded a VA examination in February 2011.  It was noted that the Veteran's scar was healed and stable with no current treatment.  Examination revealed a 4 centimeter by 0.1 centimeter scar of the right arm, an 8.5 centimeter by 0.1 centimeter scar of the right arm, and a 3 centimeter by 0.1 centimeter scar of the right arm.  They were all described as line scars.  The examiner indicated that they did not affect usual daily activities and had no effects on the Veterans' usual occupation or work.

The Veteran was afforded a VA examination in November 2012.  The Veteran was noted to have three painful and unstable scars on the right forearm.  They were described as linear.  

The RO then granted the Veteran a 30 percent rating, effective November 2012, based on the November 2012 VA examination that demonstrated 3 scars that were both unstable and painful.  There is no additional evidence that demonstrates that the Veteran met the requirements of a 30 percent rating prior to November 2012.  As noted in the February 2011 VA examination, the scars were healed, stable, and required no treatment.  Accordingly, an effective date prior to November 30, 2012, for the 30 percent evaluation is not warranted. 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than November 30, 2012 for the award of a 40 percent disability rating for residuals of right forearm fracture, status post open reduction and internal fixation with loss of supination, degenerative joint disease in right elbow, is denied.

Entitlement to an effective date earlier than November 30, 2012, for the award of a 30 percent disability rating for scars, antero-medial forearm, tender, is denied.


REMAND

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Entitlement to Service Connection for an Acquired Psychiatric Disorder, to Include PTSD and Anxiety Disorder

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and anxiety disorder.  

The Veteran asserts he was a prisoner of war in Vietnam after receiving injuries to his right upper arm.  Records indicate that the Veteran fractured his right arm in November 1966 when a tree landed on his tent due to explosives; however, he was not treated until six days later.  The Veteran asserts that during that time he was taken as a prisoner of war.  Records indicate the Veteran received the Purple Heart medal.  To date, however, his personnel records have not been associated with the claims file.  Furthermore, no attempt has been made to corroborate the Veteran's assertion that the night he received the injury to his arm he was taken by enemy forces.  On remand, the Veteran's personnel file should be associated with the claims file and an attempt should be made to determine if enemy forces took the Veteran in November 1966.  

Additionally, the Board notes that while the Veteran was not diagnosed with PTSD at the most recent VA examination in December 2012, he was diagnosed with anxiety disorder.  The examiner did not offer an opinion regarding whether the Veterans' diagnosed anxiety disorder was causally or etiologically due to his time in service.  On remand, a medical opinion should be obtained regarding whether his diagnosed anxiety disorder is causally or etiologically due to service.

Entitlement to Increased Ratings

The Veteran seeks increased ratings for his diabetes mellitus, type 2, his small fiber polyneuropathy, sensory type, of the left upper, right upper, left lower, and right lower, for fracture of the lateral end of the right clavicle, residuals of right forearm fracture, scars of the antero-medial forearm and for degenerative joint disease of the right wrist.

VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened, or in cases where the available evidence is too old for an adequate evaluation of the current condition and the disability may have worsened.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

Here, the Board notes that the Veteran was afforded the most recent VA examinations for his disabilities in November 2012, approximately two years ago.  Furthermore, a review of the claims file reveals that there are no updated medical treatment records, subsequent to 2012, in the claims file or in Virtual VA.  The Board finds a remand is necessary to afford the Veteran contemporaneous examinations to determine the current severity of his disabilities.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Entitlement to TDIU

The Veteran asserts he is unable to work due to his service-connected disabilities.  The Board finds that the issue of entitlement to TDIU is inextricably intertwined with the other issues pending on appeal.  Therefore, this issue cannot be adjudicated at this time.  The appropriate remedy where a claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  However, it is important to note that a medical opinion regarding whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain the Veteran's personnel file and associate it with the claims file.

3.  Determine if enemy forces captured the Veteran for approximately 6 days in November 1966.

4.  Obtain an addendum opinion for the Veteran's claimed psychiatric disorder.  If deemed necessary, afford the Veteran a VA examination for a psychiatric disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examiner is requested to review all pertinent records associated with the claims file, and offer comments and an opinion addressing whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent) that any of the Veteran's currently diagnosed psychiatric disorders, to include PTSD and/or anxiety, had their onset during service or were caused by service, to include the documented injury during service.

In rendering this opinion, the examiner should reconcile the opinion with the October 2009 statement from the Veteran's treating VA psychologist indicating the Veteran has PTSD as a result of his time in service. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

5.  Afford the Veteran an examination to determine the current severity of his diabetes mellitus, type 2.

The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.119, Diagnostic Code 7913.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.

6.  Afford the Veteran an examination to determine the current severity of his left lower, right lower, left upper and right upper small fiber polyneuropathy, sensory type.

The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.

7.  Afford the Veteran an examination to determine the current severity of his fracture of the lateral end of the right clavicle.

The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.71a, Diagnostic Code 5203.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.

8.  Afford the Veteran an examination to determine the current severity of his residuals of right forearm fracture.

The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.71a, Diagnostic Codes 5213-5206.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.

9.  Afford the Veteran an examination to determine the current severity of his scars, antero-medial forearm, tender.

The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.118, Diagnostic Code 7804.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.

10.  Afford the Veteran an examination to determine the current severity of his degenerative joint disease of the right wrist.

The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.71a, Diagnostic Codes 5215-5003.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.

11.  Schedule the Veteran for a VA examination to evaluate the impact his service-connected disabilities have on his employability.  The examiner must review the claims file and should note that review in the report.  The examiner must take a history of the Veteran's educational and employment background. 

The examiner should opine as to the extent of the social and industrial impairment attributable to the Veteran's service-connected disabilities, either singularly or jointly, and without consideration of his nonservice-connected disabilities. 

The examiner should consider such factors as the Veteran's education level, special training, and work experience. 

In offering any opinion, the examiner should consider all the evidence of record, to include the lay statements submitted by or on behalf of the Veteran.  The rationale for any opinion offered should be provided.
 
12.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. 



13.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.
 
14.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


